MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                        Oct 28 2020, 9:06 am
court except for the purpose of establishing                                         CLERK
the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                    Court of Appeals
estoppel, or the law of the case.                                                     and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Bryce Runkle                                             Jeffrey Elfman
Peru, Indiana                                            Kokomo, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Barbara Kauffman,                                        October 28, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-PL-45
        v.                                               Appeal from the Miami Superior
                                                         Court
Teresa K. Kelley,                                        The Honorable J. David Grund,
Appellee-Plaintiff,                                      Judge
                                                         Trial Court Cause No.
                                                         52D01-1811-PL-558



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-PL-45 | October 28, 2020         Page 1 of 10
                               Case Summary and Issues
[1]   Barbara Kauffman lived in a trailer on land previously owned by her sister Billie

      Childers. Childers allegedly promised Kauffman that she could live on the

      property for the rest of her life. When Childers died, the land was inherited by

      Childers’ daughter Teresa Kelley. Kelley subsequently filed a claim for

      immediate possession seeking to eject Kauffman from the property which was

      granted by the trial court. Kauffman now appeals raising several issues; we find

      the following two restated issues to be dispositive: (1) whether the record

      establishes that there was an oral agreement between Kauffman and Childers

      and (2) whether the trial court erred in finding that any oral agreement granting

      Kauffman an interest in property was barred by the statute of frauds. We

      conclude the trial court incorrectly found that the statute of frauds barred a fully

      performed oral agreement and the only conclusion that can be drawn from the

      record is that there was an oral agreement between Kauffman and Childers.

      Accordingly, we reverse the trial court’s judgment.



                            Facts and Procedural History
[2]   In 2001, Kauffman allegedly made an oral agreement with Elva Triplett and

      Childers, her mother and sister respectively, that in exchange for being

      Triplett’s caretaker for the remainder of Triplett’s life Kauffman would be

      allowed to live at 1096 E. 5th Street in Peru (the “Property”) for the rest of her

      life. The Property was originally owned by Billie and Killus Childers and was

      transferred to Elva Triplett for a period but was eventually returned to the

      Court of Appeals of Indiana | Memorandum Decision 20A-PL-45 | October 28, 2020   Page 2 of 10
      Childerses by warranty deed executed in March of 2000. See Transcript of

      Evidence, Volume II at 32; Index of Exhibits, Volume III at 7-9.


[3]   In October 2001, Kauffman moved into a 1979 Commodore trailer (“Trailer”)

      on the Property and became Triplett’s caregiver.1 Kelley testified that Kauffman

      was in fact the “care taker of [Triplett].” Tr., Vol. II at 32. Kauffman was

      Triplett’s caregiver until 2005 when Triplett died. After Triplett’s death,

      Kauffman continued to live on the Property.


[4]   In 2011, Childers died. Childers willed the Property to her three children,

      Kelley, Eugene Snowden, and Kenneth Childers, in equal shares.2 Childers’ will

      was executed in 1996 prior to the alleged agreement. Snowden and Kenneth

      both transferred their interest in the property to Kelley via quit claim deed.3 See

      Ex., Vol. III at 10-11. Snowden testified that Childers granted Kauffman a life

      estate in the Property; however, he did not know if the agreement had ever been

      reduced to writing. See Tr., Vol. II at 118. Snowden further testified that he did

      not believe that the agreement was mentioned in Childers’ will but that Childers




      1
          In 2010, the title to the Trailer was transferred into Kauffman’s name.
      2
       Killus Childers predeceased Billie Childers at which time the Property became titled to Billie Childers as the
      surviving tenant by the entireties. See Ex. Vol. III at 8.
      3
        Neither of the quitclaim deeds executed by Snowden and Kenneth made a reference to a life estate interest
      in the Property. See Ex., Vol. III at 10-11. Further, the quit claim deeds were not executed at the same time.
      Kenneth transferred his interest to Kelley in July 2012 while Snowden did not execute a quit claim deed until
      July 2016. Kelley stated that she “bought [her] step-brother out. [And her] brother signed his third over[.]”
      Tr., Vol. II at 65. But she also stated that she “paid the property to my brother, [Kenneth] Childers” when
      asked if she paid for the property. Id. at 30. It is therefore unclear which brother Kelley paid money to in
      exchange for his interest in the Property.

      Court of Appeals of Indiana | Memorandum Decision 20A-PL-45 | October 28, 2020                    Page 3 of 10
      had agreed that Kauffman could live in the Trailer on the Property for the rest

      of her life “[a]s long as she kept the yard up and paid the taxes.”4 Id. at 120.


[5]   Kauffman continued to live on the Property after Childers’ death and continued

      to pay the property taxes until 2018. In 2018, Kelley filed a verified claim for

      immediate possession to eject Kauffman from the Property. The trial court

      found that any oral agreement allowing Kauffman to live on Property for the

      remainder of her life violated the statute of frauds and granted Kelley’s claim

      for immediate possession. Kauffman now appeals.



                                     Discussion and Decision
                                          I. Standard of Review
[6]   Where, as here, the trial court enters findings of fact and conclusions thereon

      without an Indiana Trial Rule 52 written request from a party, the entry of

      findings and conclusions is considered to be sua sponte. Samples v. Wilson, 12

      N.E.3d 946, 949 (Ind. Ct. App. 2014). When the trial court enters specific

      findings sua sponte, the “findings control our review and the judgment only as to

      the issues those specific findings cover. Where there are no specific findings, a

      general judgment standard applies and we may affirm on any legal theory




      4
          Kenneth Childers did not testify.


      Court of Appeals of Indiana | Memorandum Decision 20A-PL-45 | October 28, 2020   Page 4 of 10
      supported by the evidence adduced at trial.” Argonaut Ins. Co. v. Jones, 953

      N.E.2d 608, 614 (Ind. Ct. App. 2011), trans. denied.


[7]   We apply a two-tier standard of review to the sua sponte findings and

      conclusions. Estate of Henry v. Woods, 77 N.E.3d 1200, 1204 (Ind. Ct. App.

      2017). First, we determine whether the evidence supports the findings and

      second, whether the findings support the judgment. Id. We will set aside

      findings and conclusions only if they are clearly erroneous, that is, when the

      record contains no facts or inferences supporting them. Id. In conducting our

      review, we consider only the evidence favorable to the judgment and all

      reasonable inferences flowing therefrom. Id. We do not reweigh the evidence

      nor do we assess witness credibility. Id.


[8]   We defer to the trial court’s findings of fact, but do not defer to its conclusions

      as to the applicable law. Atterholt v. Robinson, 872 N.E.2d 633, 639 (Ind. Ct.

      App. 2007). Additionally, a judgment is clearly erroneous under Indiana Trial

      Rule 52 if it relies on an incorrect legal standard. Trabucco v. Trabucco, 944

      N.E.2d 544, 549 (Ind. Ct. App. 2011) (quotation omitted), trans. denied. We

      evaluate questions of law de novo and owe no deference to a trial court’s

      determination of such questions. Id.


                           III. Existence of Oral Agreement
[9]   Kauffman alleges that there was an oral agreement between Childers and

      herself granting her a life estate in the Property in exchange for being Triplett’s

      caretaker for the remainder of Triplett’s life. The trial court concluded that the

      Court of Appeals of Indiana | Memorandum Decision 20A-PL-45 | October 28, 2020   Page 5 of 10
       statute of frauds barred oral agreements granting an interest in land and

       therefore did not make a finding regarding whether an oral agreement between

       Kauffman and Childers existed.


[10]   Because Kauffman did not prevail at trial, she appeals from a negative

       judgment. Garling v. Ind. Dep’t of Nat. Res., 766 N.E.2d 409, 411 (Ind. Ct. App.

       2002) (stating that a negative judgment is one entered against a party who bore

       the burden of proof at trial), trans. denied. On appeal, we will not reverse a

       negative judgment unless it is contrary to law. Mominee v. King, 629 N.E.2d

       1280, 1282 (Ind. Ct. App. 1994). A judgment is contrary to law when the

       evidence is without conflict and leads to but one conclusion which is contrary

       to that reached by the trial court. In re Marriage of Wooten, 563 N.E.2d 636, 638

       (Ind. Ct. App. 1990). And in determining whether a judgment is contrary to

       law, we consider the evidence in the light most favorable to the appellee,

       together with all the reasonable inferences to be drawn therefrom. J.W. v.

       Hendricks Cnty. Office of Family & Children, 697 N.E.2d 480, 482 (Ind. Ct. App.

       1998).


[11]   Here, the record is without conflict that an oral agreement between Kauffman

       and Childers existed. Kauffman testified that in exchange for taking care of

       Triplett she had been promised that she would be allowed to live on the

       Property for the rest of her life. This testimony was corroborated by two other

       witnesses, both of whom are related to Childers. Snowden testified, and when




       Court of Appeals of Indiana | Memorandum Decision 20A-PL-45 | October 28, 2020   Page 6 of 10
       asked whether “Kauffman [was] promised a life estate by [] Childers” 5 in

       exchange for taking care of Triplett and whether “Kauffman would be able to

       remain in the [Trailer] for the rest of her life[,]” he responded with “yes” and

       “[t]hat was the agreement.” Tr., Vol. II at 118, 120. Reeves also testified that

       Kauffman had been promised that she could live on the Property “as long as

       she lived.”6 Id. at 42.


[12]   Kelley presented no evidence disputing the existence of the oral agreement.

       Kelley’s testimony focused on the agreement’s failure to be in writing. Kelley

       testified that Childers’ will did not leave Kauffman “any type of [] life estate or

       any type of interest” in the Property. Id. at 26. She further testified that there

       was no language in the warranty deed from Triplett to Childers or the quit

       claim deeds executed by Snowden and Kenneth reserving any interest in the

       Property for Kauffman. Kelley responded “no” when asked whether she

       believed that she was bound by “any prior arrangement,” id.; however, she did

       not ever testify that the agreement did not exist, only stating that she was not

       “privy” to any promise made to Kauffman, id. at 31. Kelley did not ever

       disclaim the existence of an oral agreement.




       5
         Snowden clarified that by “life estate” he meant that “Kauffman had the right to live in the [T]railer for the
       rest of her life on [the Property.]” Tr., Vol. II at 121.
       6
         One of Kauffman’s issues on appeal challenges five hearsay objections sustained by the trial court. Four of
       the five statements were regarding the oral agreement between Kauffman and Childers while the fifth
       pertained to whether the Trailer could be moved from the property. We do not need to address whether the
       exclusion of those statements as hearsay was erroneous because they have no impact on the outcome due to
       other testimony about the agreement being admitted into evidence. Even if the statements should have been
       admitted, they would be merely cumulative and consistent with the evidence.

       Court of Appeals of Indiana | Memorandum Decision 20A-PL-45 | October 28, 2020                      Page 7 of 10
[13]   Because the record is devoid of any evidence disputing the existence of an oral

       agreement, we conclude that the record is without conflict and the only

       conclusion that can be drawn from the record is that there was an oral

       agreement between Kauffman and Childers granting Kauffman the right to live

       on the Property for the remainder of her life. See In re Marriage of Wooten, 563

       N.E.2d at 638.


                                        II. Statute of Frauds
[14]   The trial court determined that even if there was an oral agreement between

       Childers, Triplett, and Kauffman granting Kauffman an interest in the Property,

       it violated the statute of frauds. The trial court concluded, “[a]ssuming that []

       Triplett and [] Kauffman did have an oral agreement giving her a Life Estate

       interest in the Property[,] said agreement violates the Statute of Frauds on the

       well-established rule of law that contracts for real property have to be in

       writing.” Appealed Order at 2. We disagree.


[15]   Indiana Code section 32-21-1-13(a) states that “a conveyance of land or of any

       interest in land shall be made by a deed that is: (1) written; and (2) subscribed,

       sealed, and acknowledged by the grantor[.]” However, when an oral agreement

       is fully performed, the statute of frauds does not apply. See McCasland v. Aetna

       Life Ins. Co., 108 Ind. 130, 9 N.E. 119, 119-20 (1886). “Where one party to an

       oral contract in reliance on that contract has performed his part of the

       agreement to such an extent that repudiation of the contract would lead to an

       unjust or fraudulent result, equity will disregard the requirement of a writing


       Court of Appeals of Indiana | Memorandum Decision 20A-PL-45 | October 28, 2020   Page 8 of 10
       and enforce the oral agreement.” Summerlot v. Summerlot, 408 N.E.2d 820, 828

       (Ind. Ct. App. 1980). Further, our supreme court has held that “specific

       performance may be had in favor of the party who has taken possession and

       fully performed his part[.]” Denlar v. Hile, 123 Ind. 68, 24 N.E. 170, 171 (1890).

       We conclude that Kauffman (1) fully performed the alleged agreement and (2)

       took possession of the Property.


[16]   First, to fully perform the alleged oral agreement the record must establish that

       Kauffman was Triplett’s caregiver for the remainder of Triplett’s life. Patricia

       Reeves, Kauffman and Childers’ sister, testified that Kauffman was Triplett’s

       caregiver for the rest of her life. See Tr., Vol. II at 42. Further, this testimony

       was echoed by Snowden. See id. at 118. The record includes no testimony

       suggesting that Kauffman was not Triplett’s caregiver from the time of the

       alleged oral agreement in 2001 to Triplett’s death in 2005. Kelley even concedes

       that Kauffman was in fact the “care taker of [Triplett].” Id. at 32.


[17]   Second, Kauffman must have taken possession of the Property. “The possession

       must be taken or delivered under and pursuant to the terms of the verbal

       contract of purchase to take the case out of the operation of the statute of

       frauds.” Waymire v. Waymire, 141 Ind. 164, 40 N.E. 523, 524 (1895). Snowden

       testified that Kauffman was permitted to live on the property for the rest of her

       life “[a]s long as she kept up the yard and paid the taxes.” Tr., Vol. II at 120.

       Kauffman moved onto the Property in October 2001 to take care of Triplett and

       remained there after her death. Kauffman lived on the Property for eighteen



       Court of Appeals of Indiana | Memorandum Decision 20A-PL-45 | October 28, 2020   Page 9 of 10
       years and paid taxes on the property from 2006 until 2018 when Kelley filed a

       claim for immediate possession to eject her. See id. at 100.


[18]   We conclude that the oral agreement between Kauffman and Childers granting

       Kauffman an interest in the Property is not subject to the statute of frauds

       because the record shows that Kauffman fully performed and took possession of

       the Property pursuant to the alleged agreement. Accordingly, the trial court

       erred by relying on an incorrect legal standard. Trabucco, 944 N.E.2d at 549.



                                               Conclusion
[19]   Concluding that the record establishes the existence of an oral agreement

       between Kauffman and Childers granting Kauffman the right to live on the

       Property for the rest of her life and that the trial court erred in determining as a

       matter of law that a fully performed oral agreement was barred by the statute of

       frauds, we reverse.


[20]   Reversed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-PL-45 | October 28, 2020   Page 10 of 10